DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu et al (US Patent 6025562) in view of Sato (JP 05-015275).
Regarding claim 1, Figure 1 of Shimizu discloses a proximity sensor, comprising:
a housing [8]
a coil portion that is accommodated in one end of the housing [4]
a clamp portion that is connected to the other end of the housing [9]
a substrate which is accommodated inside the housing and the clamp portion, and on which a circuit electrically connected to the coil portion is mounted [5]
a shield that covers a part of the substrate located on a side of the housing [6]
a resin portion which is arranged inside the housing and the clamp portion, and covers at least a part of the substrate [52 Figure 2]
Shimizu does not explicitly disclose wherein the shield has an extension portion which extends to an inside of the clamp portion and covers at least a part of the circuit located inside the clamp portion.
Figure 3 of Sato discloses wherein the shield has an extension portion [8] which extends to an inside of the clamp portion [3] and covers at least a part of the circuit located inside the clamp portion [7].
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included an extension portion as taught by Sato in the invention of Shimizu for the purpose of shielding the circuit, since it would have been a matter of applying a known technique to a known device ready for improvement to yield predictable results.

Regarding claim 3, the combination of Shimizu and Sato, as applied to claim 1, discloses wherein the extension portion extends to a position that covers a part of the circuit on a side of the clamp portion [Figure 3 Sato].

Allowable Subject Matter
Claims 2 and 4-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tomi S Skibinski whose telephone number is (571)270-7581. The examiner can normally be reached Mon. - Fri. 10am - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571)272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOMI SKIBINSKI/Primary Examiner, Art Unit 2842